DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Group I, claims 1-9, 28, and 30-39 were elected in the February 17, 2022 response. Claims 10-24, 27, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.  
The traversal is on the grounds that (a) it would not be possible to fabricate the product by pultrusion because claim 1 refers to fabrication of a laminate and not pultrusion, and (b) the methods of laminate fabrication necessarily involve tooling.  These arguments are not persuasive.  Regarding (a), the Examiner maintains the position that the product could be made by pultrusion by sending reinforcement materials in a layered configuration through a pultrusion die for impregnation with an appropriate thermoplastic material.  The arguments do not appear to discuss reasons why Applicant believe pultrusion would not be capable of forming this article.  Regarding (b), there is no tool recited in claim 1.  The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation/Interview
Claim 1 recites “tows of braided thermoplastic-fiber reinforced material”.  The Examiner appreciates the assistance provided by Applicant’s counsel in the March 23, 2022 interview in understanding the meaning of this term and how the tows of braided thermoplastic-fiber 
Applicant may wish to consider the Hanson (US 2,351,039) reference cited below.  Hanson provides a braiding step and cutting to form a braided strip, but careful consideration of Hanson will show that the cutting direction (helical versus longitudinal) and the resulting braid structure may differ from those depicted in instant Figures 7-10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 31, 34, and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvey (US 5,078,821) in view of Weingart (US 4,264,278).
As to claim 1, Garvey teaches a method comprising laying up a first set of layers (6:35-38) comprising tows of thermoplastic fiber-reinforced material (6:15-16) and laying up a second 
Garvey is silent to the first set of layers being reinforced with a “unidirectional” fiber and the second set of layers being reinforced with a “braided” fiber material.
Weingart teaches a first set of layers being reinforced with a “unidirectional” fiber (Fig. 2, item 16) and a second set of layers being reinforced with a woven (1:62) fiber material (Fig. 2, item 14).  The claimed “braided” tow is met by Weingart’s woven fiber material.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Weingart reinforcements into Garvey as an improvement that would provide a reinforcement pattern that would provide strength and stiffness in multiple directions (Weingart, 4:56-61).  Alternatively, one of ordinary skill in the art would have recognized the Weingart to be an obvious interchangeable substitute reinforcement pattern for the unknown reinforcement pattern in Garvey.
As to claim 2, Garvey inherently provides steering of both layers during laying up.  As to claim 3, while Garvey and Weingart do not specifically teach the relative sizes of the two layers, the fibers were necessarily either the same size or different size.  Either option would have been obvious as a selection between a finite number of known alternatives.   As to claim 4, Both Garvey (Fig. 3, above items 32 and 34) and Weingart (3:50) teach a spool, and it would have been obvious to use the spool for either/both of the Weingart materials.  As to claim 5, Weingart teaches “loosely woven” reinforcement (6:60-65) interpreted to be an open weave.  As to claim 6, there is no step of induction welding, so this claim is interpreted to be an intended use met by Garvey in view of Weingart.  As to claim 7, Garvey heats to the melt temperature (Fig. 3, item Tm, also 16 and 18 and Abstract) and would do the same in the combination with Weingart.  As to claims 8 and 9, Weingart specifically teaches dispensing the woven material from a spool (Fig. 2, item 40), and providing a spool for both reinforcements would have been obvious.  As to claims 31, 34, 36, 37, and 39, Garvey applies a PEEK containing (conductive) carbon fibers (Example 1), compacts with a compaction roller (Fig. 3, item 32), increasing the temperature to a tacking temperature (Fig. 3, Tm, 18, 16), and applying a cooling fluid (Fig. 3, item 45). As to claim 38, Garvey teaches cooling air (45), but is silent to water as a coolant.  However, Weingart teaches that a mandrel can be cooled with water (11:9-10) and one of ordinary skill in the art would have recognized that cooling water could be substituted for cooling air in the Garvey process in order to similarly cool the deposited material.

Claims 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvey (US 5,078,821) in view of Weingart (US 4,264,278), and further in view of Hanson (US 2,351,039). Garvey and Weingart teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claims 30 and 32, Garvey is silent to the operation of a braiding machine and a “closed” weave.  
However, Hanson teaches braiding on a braiding machine (Example 1), and slitting to produce a woven textile.  Hanson’s braided material is a closed weave as interpreted in light of the instant specification, especially instant Fig. 9.
It would have been obvious to incorporate the Hanson process into the modified Garvey process as an obvious way of making the woven material taught/suggested by Weingart.

Claims 28 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvey (US 5,078,821) in view of Weingart (US 4,264,278), and further in view of Ellis (US .
As to claims 28 and 33, Garvey is silent to a triaxial weave and biased braid.
Ellis teaches that it is known to provide a composite layer/tow, and that common fiber arrangements are woven, biaxial, or triaxial ([0009]).  In providing a triaxial weave, a biasedly braided fabric would necessarily result.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the triaxial woven fiber arrangement from Ellis into the modified Garvey process because Ellis teaches that triaxial fiber arrangement is a common fiber arrangement and one would have recognized it to be an obvious interchangeable substitute for the woven arrangement of Weingart.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvey (US 5,078,821) in view of Weingart (US 4,264,278), and further in view of Zhou (US 20190113158).  Garvey and Weingart teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claim 35, Garvey is silent to the inductively heating.  
However, Zhou teaches that induction heating is a known alternative to hot gas heating ([0025]).
It would have been obvious to incorporate the Zhou induction heating into the modified Garvey process as an obvious interchangeable substitute heating process for heating composite material.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742